Case 15-64825-jwc         Doc 40     Filed 04/18/19 Entered 04/18/19 16:41:25             Desc Main
                                     Document      Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                            )
                                                  )    CASE NO. 15-64825-JWC
JOSEPH CHARLES YOAST,                             )
                                                  )    CHAPTER 13
         Debtor.                                  )

                                    SUGGESTION OF DEATH

         COMES NOW THE DEBTOR in the above-styled Chapter 13 case, by and through

counsel, and files this “Suggestion of Death”, showing to this Court the following:

                                                  1.

         This Court has jurisdiction in this matter pursuant to 28 U.S.C. Section 1334, 28 U.S.C.

Section 151, and 28 U.S.C. Section 157.

                                                  2.

         This Court is the proper venue for this matter pursuant to 28 USC Section 1409.

                                                  3.

         This matter is a core proceeding within the contemplation of 28 U.S.C. Section 157.

                                                  4.

         Debtor filed a voluntary petition for relief under Chapter 13 of Title 11 of the United

States Code on August 4, 2015.

                                                  5.

         Upon information and belief, the Debtor Joseph Charles Yoast passed away in 2019.
Case 15-64825-jwc      Doc 40     Filed 04/18/19 Entered 04/18/19 16:41:25          Desc Main
                                  Document      Page 2 of 5




      WHEREFORE, Debtor prays:
      (a) That this Suggestion be filed, read, and considered; and
      (b) That this Honorable Court grant such further relief as it may deem just and proper.

                                             Respectfully submitted,

                                                    /s/
                                             Kelly Thomas
                                             GA Bar No. 305227
                                             Attorney for Debtor
                                             BERRY AND ASSOCIATES
                                             2751 Buford Hwy, Suite 600
                                             Atlanta, GA 30324
                                             (404) 235-3300
                                             kthomas@mattberry.com
Case 15-64825-jwc       Doc 40     Filed 04/18/19 Entered 04/18/19 16:41:25             Desc Main
                                   Document      Page 3 of 5




                                 CERTIFICATE OF SERVICE

       This is to certify under penalty of perjury that I am over the age of 18 and that on this day
I served the following parties with a copy of the attached pleadings by placing true copies of
same in the United States Mail with adequate postage affixed to insure delivery, addressed to:

                                        Nancy J. Whaley
                                       Chapter 13 Trustee
                               303 Peachtree Center Ave, Suite 120
                                       Atlanta GA 30303

                                     Estate of Joseph C. Yoast
                                         3861 Newnan Rd
                                         Griffin GA 30223

                    (Plus to all Creditors on attached Creditor Mailing Matrix)

       This the 18th day of April, 2019.

                                                    /s/
                                                   Kelly Thomas
                                                   GA Bar No. 305227
                                                   Attorney for the Debtor

BERRY & ASSOCIATES
2751 Buford Highway, Suite 600
Atlanta, GA 30324
(404) 235-3300
               Case 15-64825-jwc             Doc 40       Filed 04/18/19         Entered 04/18/19 16:41:25             Desc Main
Label Matrix for local noticing                     American Express Centurion
                                                         Document              Bank 4 of 5
                                                                            Page                         American Express Centurion Bank
113E-1                                              CT Corporation System, Reg. Agent                    L. Craig Downs, CEO
Case 15-64825-jwc                                   1201 Peachtree Street, NE                            4315 South 2700 West
Northern District of Georgia                        Atlanta, GA 30361-3503                               Salt Lake City, UT 84184-0001
Atlanta
Thu Apr 18 14:45:21 EDT 2019
American Express Centurion Bank                     American Express Centurion Bank                      Bankfirst/BB & T
c o Becket and Lee LLP                              c/o Zwicker & Associates, PC                         Attention: Bankruptcy
POB 3001                                            2470 Satellite Blvd.                                 PO Box 1847
Malvern, PA 19355-0701                              Suite 120                                            Wilson, NC 27894-1847
                                                    Duluth, GA 30096-1256

Matthew Thomas Berry                                Cbna                                                 Chase - Cc
Matthew T. Berry & Associates                       Po Box 6189                                          Chase Card Svcs/Attn:Bankruptcy Dept
Suite 600                                           Sioux Falls, SD 57117-6189                           PO Box 15298
2751 Buford Highway, NE                                                                                  Wilmington, DE 19850-5298
Atlanta, GA 30324-5457

Jayson R. Davis                                     GECRB/JC Penny                                       Midland Funding
Matthew T. Berry & Associates                       Attention: Bankruptcy                                8875 Aero Dr Ste 200
Suite 600                                           PO Box 103104                                        San Diego, CA 92123-2255
2751 Buford Highway NE                              Roswell, GA 30076-9104
Atlanta, GA 30324-5457

Carrie L Oxendine                                   Portfolio Recovery Ass                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Matthew T. Berry & Associates                       120 Corporate Blvd Ste 1                             PO BOX 41067
Suite 600                                           Norfolk, VA 23502-4952                               NORFOLK VA 23541-1067
2751 Buford Highway NE
Atlanta, GA 30324-5457

Snap On Crdt                                        Syncb/brandsmart                                     Wachov/ftu/Wells Fargo
Attn: Bankruptcy                                    C/o Po Box 965036                                    PO Box 31557
950 Technology Way Suite 301                        Orlando, FL 32896-0001                               MAC B6955-01B
Libertyville, Il 60048-5339                                                                              Billings, MT 59107-1557


Wachrl                                              Wells Fargo Bank Nv Na                               Wells Fargo Bank, N.A.
Pob 3117                                            Attn: Deposits Bankruptcy MAC# P6103-05K             1 Home Campus
Winston Salem, NC 27102-3117                        PO Box 3908                                          X2303-01A
                                                    Portland, OR 97208-3908                              Des Moines, IA 50328-0001


Wells Fargo Bank, N.A.                              Wellsfargo                                           Wf Fin Bank
Home Equity Group                                   800 Walnut St                                        Attention: Bankruptcy
1 Home Campus X2303-01A                             Des Moines, IA 50309-3605                            PO Box 10438
Des Moines, IA 50328-0001                                                                                Des Moines, IA 50306-0438


Nancy J. Whaley                                     Joseph Charles Yoast
Nancy J. Whaley, Standing Ch. 13 Trustee            3861 Newnan Rd
303 Peachtree Center Avenue                         Griffin, GA 30223-7057
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303-1216



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               Case 15-64825-jwc     Doc 40   Filed 04/18/19 Entered 04/18/19 16:41:25   Desc Main
Portfolio Recovery Associates, LLC       End ofDocument
                                                Label MatrixPage 5 of 5
POB 41067                                Mailable recipients   25
Norfolk VA 23541                         Bypassed recipients    0
                                         Total                 25
